Case: 19-50521      Document: 00515278845         Page: 1    Date Filed: 01/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                       January 21, 2020
                                    No. 19-50521                         Lyle W. Cayce
                                  Summary Calendar                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PABLO URIAS BEJARANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:18-CR-699-1


Before STEWART, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Pablo Urias Bejarano
contends that a prior aggravated felony conviction is an element of the offense
under 8 U.S.C. § 1326(b)(2) that must be alleged in the indictment and
admitted by the defendant or found by a jury beyond a reasonable doubt. As
he concedes, the issue is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50521    Document: 00515278845    Page: 2   Date Filed: 01/21/2020


                                No. 19-50521

      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
States, 570 U.S. 99 (2013)); United States v. Rojas-Luna, 522 F.3d 502, 505-06
(5th Cir. 2008) (considering the effect of Apprendi v. New Jersey, 530 U.S. 466
(2000)).
      The Government’s motion for summary affirmance is GRANTED, see
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED as moot.




                                      2